—Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), entered August 20, 1990, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Because petitioner sought release and has since been released, his appeal from County Court’s dismissal of his CPLR article 70 application has been rendered moot (see, Matter of Herald Co. v O’Brien, 149 AD2d 781). Nor do we find that the exception to the mootness doctrine applies to the facts of this case (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.